COOK, Judge
(dissenting):
I disagree with the principal opinion for two reasons.
First, I regard the offense as a crime against a fellow airman. Colorado law as to the civil liability of the person whose signature is forged to a commercial instrument is, in my opinion, entirely immaterial to this issue. In military law, as in the civilian criminal law, actual legal liability of the person whose signature is forged to a document is not required; all that is necessary is that legal liability would “apparently” result if the signature were genuine. Article 123, Uniform Code of Military Justice, 10 U.S.C. § 923. In my opinion, therefore, jurisdiction is present because the offense was committed against another service person.
Secondly, whatever deficiency of articulation of analysis there may be in United States v. Morisseau, 19 U.S.C.M.A. 17, 41 C.M.R. 17 (1969), as asserted in the principal opinion, I agree with the law it applied to the facts of record. The accused in Morisseau had identified himself as a member of the military before he endorsed the check in the name of the payee. As to his signature, therefore, Morisseau’s military status was an “obvious and emphasized” circumstance that imparted apparent validity to it. Id. at 18, 41 C.M.R. at 18, commenting on United States v. Peak, 19 U.S.C.M.A. 19, 41 C.M.R. 19 (1969). In this case, the accused admitted during the inquiry into the providence of his plea of guilty that he had been asked for military identification. The circumstances of the transaction are described by appellate defense counsel as demonstrating that “the filling in of the check . occurred . . . contemporaneously with its utterance.” I am satisfied that here, as in Morisseau, the accused’s military status was as important a factor in giving apparent genuineness to his signature as it was to the utterance of the check, especially as the payee imprint on the check showed his address as Lowry Air Force Base, Colorado.
For the reasons indicated, I would affirm the decision of the United States Air Force Court of Military Review.